Citation Nr: 1531165	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of gunshot wound (GSW) to the left tibia, including left knee pain, peroneal neuropathy, fracture and scarring.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active duty service from December 1995 to September 2005.  This matter comes before the Board of Veterans' Appeals Board) on appeal from a September 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, granted service connection and a 20 percent initial rating for residuals of a gunshot wound of the left tibia.  
It is noted that the Veteran has a separate 10 percent evaluation for left knee disorder with limited flexion and pain associated with GSW to the left tibia.  This issue was addressed in a March 2015 statement of the case.  However, the record does not reflect that the Veteran submitted a timely substantive appeal of this issue.  Accordingly, that issue is not before the Board.  

The record shows that the Veteran failed to present for a hearing on appeal scheduled for March 2008.  There has been no report of good cause for the failure to report for the hearing and, therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702(d).

In March 2011, and January 2014, the Board remanded the issue in this case for further evidentiary development.  Following the January 2014 Board remand, the record shows that the Veteran's private attorney withdrew representation in this and future matters.  See Woods & Woods, LLP Letter (October 2014).  The Veteran has not elected to appoint another representative to date.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The Veteran sustained a GSW to the left tibia, muscle group XII, without artery involvement but with fracture, scar, and nerve involvement resulting in complaints of pain, and inability to stand for prolonged periods or run due to retained bullet; there is impairment of left leg function to include weakness, fatigue, and uncertainty of movement but without impaired strength, endurance, or muscle atrophy or deep fascia damage; left tibia scar is without tenderness, pain, or instability of left leg; scar measures less than 144 square inches (sq. in.) and produces no functional limitation.

2.  The Veteran's nerve disorder has been characterized as "mild" incomplete paralysis of the left superficial peroneal nerve and anterior tibial (deep peroneal) nerve, and neither the lay nor medical evidence more nearly reflects "moderate" incomplete paralysis of the nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of GSW to the left tibia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5311, 5312 (2014).

2.  The criteria for a separate 10 percent rating neuropathy of the left lower extremity a residual of GSW to the left tibia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a July 2006 letter, prior to the rating decision on appeal.  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  It is noted that the Veteran's claim was remanded by the Board for development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks an evaluation in excess of 20 percent for residuals of GSW to the left tibia.  The record shows that the Veteran sustained a GSW to the left tibia in April 2003.  X-ray of the left tibia during the service showed retained foreign body at the left proximal tibia area, believed to have caused a partial fracture of the proximal tibia at the time of the injury.  The Veteran's left tibia was casted for about 2 weeks.  The Veteran reported continued pain over the lateral aspect of the left lower following removal of cast.  There was no evidence of osteomyelitis or constitutional symptoms of bone disease.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Diagnostic Code 5311 and 5312 provide ratings for injuries to Muscle Groups XI and XII, respectively.  The function of Muscle Group XI is propulsion, plantar flexion of foot, stabilization of arch, flexion of toes, and flexion of knee.  The muscle group is comprised of the posterior and lateral crural muscles and the muscles of the calf.  The muscles include the triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantarus.  

The function of Muscle Group XII is dorsiflexion, involving the anatomic region of the foot and leg, and specifically includes the muscles involved in extension of the toes, and stabilization of the arch.  The muscle group is comprised of the anterior muscles of the leg-tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.

Under Code 5311 and 5312, moderate disability of Muscle Group XI or XII warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for residuals of GSW to the left tibia with fracture, pain, and scar.  Neither the lay nor the medical evidence more nearly approximates the schedular criteria for the next higher rating.  38 C.F.R. §§  4.1, 4.73.  However, the Board finds that a separate 10 percent rating is warranted for peroneal neuropathy of the left lower extremity as a residual of GSW to the left lower extremity.  38 C.F.R. §§ 4.25, 4.124a, Diagnostic Code 8521.

The injury sustained by the Veteran did not involve a through and through wound, or shattering bone fracture or open comminuted fracture "with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring."  The history and complaints associated with the Veteran's GSW to the left tibia is not more nearly characteristic of severe disability of Muscle Group XI or XII.  The Veteran did not have hospitalization for a prolonged period for treatment of wound.  Neither the lay nor the medical evidence more nearly shows consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and worse than those shown for moderately severe muscle injuries.  Neither the lay nor medical evidence more nearly reflects objective findings characteristic of severe muscle disability such as ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; loss of deep fascia or muscle substance; or soft flabby muscles in wound area.  There is no indication that the affected muscle group swells and hardens abnormally in contraction.

Report of VA muscle examination dated in February 2015 reflects that the Veteran sustained a penetrating muscle injury with a retained metal bullet fragment.  The Veteran reported continued pain in area of entry wound and the bone just below where the bullet struck.  The examiner identified that the injury was to Muscle Group XII.  In regard to scar, fascia and the muscle finding, the examiner found that the GSW did not result in fascial defects, but affected muscle substance or function; the examiner explained that the Veteran had pain where the bullet entered and stopped.  In regard to cardinal signs and symptoms of muscle disability, the examiner found loss of power on right but not left side; weakness on the right side described as "consistent frequency/severity;" lowered threshold of fatigue in both legs described as "consistent frequency/severity;" fatigue pain in both legs described as "consistent frequency/severity;" and uncertainty of movement in both legs described as "consistent frequency/severity."  In regards to muscle strength, the examiner found 5/5 strength in the lower extremities and no evidence of muscle atrophy.  The Veteran was noted to use a brace regularly and crutch constantly.  The examiner opined that the Veteran's muscle condition did not cause impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner indicated that the Veteran's muscle injury did not impact his ability to work, such as keeping up with work requirements.

Report of VA neurological examination dated in February 2015 reflects that the Veteran has peroneal neuropathy of the left leg due to GSW injury.  Symptoms included intermittent severe pain and moderate numbness of the lower extremity-not constant pain or paresthesias and/or dysesthesias.  Objectively, strength was 5/5 in both lower extremities without muscle atrophy.  Reflexes were normal at the left ankle and hypoactive at the left knee.  Sensation was decreased at the mid and distal left lower leg along the peroneal nerve tract.  Trophic changes were noted bilaterally and were not attributable to GSW injury.  The Veteran had an abnormal gait, antalgic, and walked with Canadian crutches related to morbid obesity, bilateral knee conditions, and status post GSW to left lower leg.  The examiner described the severity of the nerve disorder as "mild" incomplete paralysis of the left superficial peroneal nerve and anterior tibial (deep peroneal) nerve.

Signs of severe muscle disability are not shown to include x- ray evidence of minute multiple scattered foreign bodies, adhesion of scar to one of the long bones, diminished muscle excitability, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle.  38 C.F.R. § 4.56(d)(4).

The Board has reviewed the entire record.  In pertinent part, a September 2005 STR notes reflects that the Veteran was feeling fine except for "chronic pain in leg after past GSW in Iraq in April 2003."  Bone scan was negative for osteomyelitis.  An undated note reflects history of GSW with retained bullet in proximal tibia with continued pain and inability to walk long distances or run.  The Veteran was given a temporary 3 month profile for no running and advised to walk at own pace.

Report of VA general examination dated in September 2006 reflects complaints of left leg pain with prolonged walking.  The Veteran noted that he was able to perform daily activities, and walk slowly for about 5 minutes.  He used a cane for ambulation since 2003 after GSW to left leg.  The Veteran avoided stairs and running which aggravate left leg pain.  Objectively, the Veteran walked with a small limp favoring the left leg.  There was hypersensitivity on pinprick test at the lateral aspect of the left lower leg below the GSW scar.  The examiner stated that "By the location of the gunshot wound and the pain over the lateral aspect of the left lower leg the injured tissue is most likely the peroneal nerve."  Evaluation of the muscle mass of both legs showed the same muscle mass, without atrophy of the left lower leg.   Strength was 4/5.  Reflexes were normal.  The examiner opined that "From this exam the veteran most likely has sensory peroneal neuropathy of the left lower leg from the gunshot wound to the left tibia."

Given the medical and lay evidence, the Veteran's muscle disability does not more nearly reflect the criteria for the next higher evaluation.

As indicated above, the Board finds that a separate 10 percent evaluation is warranted based on residual "mild" neurological impairment.  The criteria for a neurological evaluation in excess is not warranted.  On February 2015 examination, nerve impairment was described as "mild."  On VA examination in July 2011, neurological evaluation of the left lower extremity showed 5/5 motor function.  Sensory testing revealed intact pinprick/pain, touch, position, vibration, and temperature sensation.  Reflex testing revealed 1+ knee jerk and 2+ ankle jerk.  Peripheral nerve involvement was not evident during examination.  Neither the lay nor the medical evidence reflects more nearly moderate neurological impairment.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521.

The Board has considered whether a separate evaluation is warranted based on scar as a residual of the Veteran's GSW to the left leg.  See 38 C.F.R. § 4.118, Diagnostic Code 7804-7805.  However, the criteria for a separate compensable evaluation are not met.  On VA examination in September 2006, the examiner noted a residual healed scar with no pain over scar or effect on daily activities.  The scar was described as soft, smooth, without depression or elevation the scar was superficial and without adherence to underlying tissue.  There was no soft tissue loss, ulceration, loss of skin covering, instability, pain to touch, contracture, or keloid formation.  On VA examination in July 2011, the GSW scar was described as a superficial and painful linear scar without underlying tissue damage, measuring 5 cm by 3 cm and without skin breakdown.  There was no keloid formation, disfiguration, or limitation of motion due to scar.  It was noted that the bullet was still in the tibia, and that the fragments of metal caused pain on moving.  On VA examination in February 2015, the examiner described a scar on the anterior lateral proximal 1/3 of the left leg below the knee.  While the Veteran reported that the scar felt like it was "tearing" when he walked or bent the knee "at times," the examiner found that the scar measured less than 39 square centimeters, and it was not painful to touch or unstable.  As such, a separate compensable evaluation is not warranted.

The Board accepts that the Veteran is competent to report that his disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation for muscle or neurological disability at any time during the appeal period or a separate evaluation based on scar, as explained and discussed above.  There is no basis for a staged rating as the criteria for a higher evaluation were not met at any time during the appeal.  See Fenderson, supra.

As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. §5107(b); Gilbert, supra.  Accordingly, the claim for an initial rating excess of 20 percent for residuals of GSW to the left tibia with pain, fracture, and scar is denied.  A separate 10 percent rating for neuropathy under Diagnostic Code 8521 based on mild incomplete paralysis is granted.
ORDER

An initial rating in excess of 20 percent for residuals of GSW to the left tibia is denied.

A separate 10 percent rating for peroneal neuropathy is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


